Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 1 of 33




            EXHIBIT A
                     Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 2 of 33
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Eastern District
                                                       __________        of Pennsylvania
                                                                   District  of __________
             )HGHUDO7UDGH&RPPLVVLRQDQG
             &RPPRQZHDOWKRI3HQQV\OYDQLD                                     )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-cv-01113-GJP
             Thomas Jefferson University and                                  )
            Albert Einstein Healthcare Network                                )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                           Tandigm Health, LLC
                                                      1901 Market Street, Philadelphia PA 19103
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A.



  Place: Faegre Drinker Biddle & Reath LLP                                              Date and Time:
           One Logan Square, Suite 2000                                                                      05/25/2020 9:00 am
           Philadelphia, PA 19103

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        04/24/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                /s/ Paul H. Saint-Antoine
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendant
Thomas Jefferson University                                              , who issues or requests this subpoena,
 are:3DXO+6DLQW$QWRLQH(VT)DHJUH'ULQNHU%LGGOH 5HDWK//32QH/RJDQ6TXDUH6WH
3KLODGHOSKLD3$(PDLOSDXOVDLQWDQWRLQH#IDHJUHGULQNHUFRP3KRQH  
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 3 of 33
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:20-cv-01113-GJP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 4 of 33
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 5 of 33




                                            SCHEDULE A

                                          INSTRUCTIONS

        For the purpose of these Requests, the following Instructions shall apply:

        A.      Unless otherwise specified, this request calls for the production of documents

written, prepared, created, sent, or received from January 1, 2016, through the date this subpoena is

received.

        B.      If you have produced documents responsive to this Subpoena to the Plaintiffs in

the course of the Merger Review, those documents need not be produced again so long as You

identify such documents by Bates range or comparable means in your response to this Subpoena.

        C.      For each request, You are to produce entire documents including all attachments,

enclosures, cover letters, memoranda, and appendices. Copies that differ in any respect from an

original (because, by way of example only, handwritten or printed notations have been added) shall

be treated as separate documents and produce separately. Each draft of a document is a separate

document. A request for a document shall be deemed to include a request for any and all transmittal

sheets, cover letters, exhibits, enclosures, or attachments to the document, in addition to the

document itself.

        D.      Where a claim of privilege or other protection from discovery is asserted in

objecting to any request or sub-part thereof, and any document is withheld (in whole or in part) on

the basis of such assertion, You shall provide a log (the “Privilege Log”) in Microsoft Excel format

that identifies, where available:

             a. the nature of the privilege or protection from discovery (including but not limited to

                attorney-client, work product, and deliberative process) that is being claimed with

                respect to each document;



                                                   4
        Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 6 of 33




            b. the type of each document;

            c. the date of each document

            d. the author of each document;

            e. the addresses and recipients of each document (including those recipients cc-ed or

               bcc-ed);

            f. a description of each document containing sufficient information to identify the

               general subject matter of the document and to enable defendants to assess the

               applicability of the privilege or protection claimed; and

            g. the identity of and any production Bates numbers assigned to any attachment(s),

               enclosure(s), cover letter(s), or cover email(s) of each document, including the

               information outlined in subsections (a) through (g) above for each such attachment,

               enclosure, cover letter, or cover email.

Attachments, enclosures, cover letters, and cover emails shall be entered separately on the Privilege

Log. The Privilege Log shall include the full name, title, and employer of each author, addressee,

and recipient, denoting each attorney with an asterisk. Submit all non-privileged portions of any

responsive document (including non-privileged or redactable attachments, enclosures, cover letters,

and cover emails) for which a claim of privilege is asserted, noting where redactions to the

documents have been made.

       E.      If You assert that part of the request is objectionable, respond to the remaining parts

of the request to which You do not object. For those portions of any document request to which

You object, please state the reasons for such objection and describe the documents or categories of

documents that are not being produced. If no documents are responsive to a particular request,

You must state that no responsive documents exist.



                                                  5
           Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 7 of 33




         F.     These document requests shall not be deemed to call for identical copies of

documents. “Identical” means precisely the same in all respects; for example, a document with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

         G.     The documents responsive to these requests are to be produced as they were kept

in the ordinary course of business, or in the way they were produced or otherwise provided to

you from a Third Party, and are to be labeled in such a way as to show which files and offices

they came from.

         H.     The specificity of any single request shall not limit the generality of any other

request.

         I.     Unless clearly indicated otherwise: (a) the use of a verb in any tense shall be

construed as the use of that verb in all other tenses; (b) the use of the feminine, masculine, or neuter

genders shall include all genders; and (c) the singular form of a word shall include the plural and

vice versa.

         J.     Provide all electronically stored information (“ESI”) in standard, single-page Group

IV TIFF format with searchable text and metadata in a Concordance or similar load file. Also,

provide any spreadsheet or presentation files, including Microsoft Access, Excel, and PowerPoint

files, as well as audio, audiovisual, and video files, in their native formats. Provide all hard copy

documents as image files with searchable OCR text and unitize the hard copy documents to the

extent possible (i.e., multi-page documents shall be produced as a single document and not as

several single-page documents). Hard copy documents shall be produced as they are kept, reflecting

attachment relationships between documents and information about the file folders within which the

document is found. The use of global deduplication at the family level is permitted, but you must



                                                    6
        Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 8 of 33




produce all custodian and path values. Produce the metadata for any responsive ESI with the

responsive data, including the following fields: all custodians, author(s), recipient(s), copy

recipient(s), blind copy recipient(s), subject, file sent date/time, file creation date/time, file

modification date/time, file last accessed date/time, beginning bates, ending bates, parent beginning

bates, attachment(s) beginning bates, hash value, application type, file type, file name, file size, all

file paths, and all folder paths. Documents produced in native format shall be accompanied by a

native link field. Those documents written in a language other than English must be translated into

English; submit the foreign language document, with the English translation attached thereto.

        K.      These requests are continuing in nature, and You must supplement Your

responses pursuant to Federal Rule of Civil Procedure 26(e). Defendants specifically reserve the

right to seek supplementary responses and the additional supplementary production of

documents before the hearing.

                                             DEFINITIONS

        Unless otherwise noted, the following definitions shall apply to these Requests:

        1.      “Acute Rehab Services” means physical rehabilitation services provided to

patients at inpatient rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or

skilled nursing facilities. These services include physical therapy, occupational therapy, and

speech therapy.

        2.      “Administrative Proceeding” means the Federal Trade Commission Adjudicative

Proceeding, In re Thomas Jefferson University, et al., FTC Docket No. 9392.

        3.      “AG” means the Pennsylvania Office of the Attorney General, its employees,

attorneys, accountants, economists, staff, consultants, experts, agents, and representatives, and

specifically includes any third party representative or agent, wherever located, acting or



                                                     7
        Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 9 of 33




purporting to act on behalf of or assisting the AG in connection with the Merger Review, as

defined below.

       4.        “All” and “each” shall be construed as all and each.

       5.        “And” and “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of the discovery request all responses that might otherwise be

construed outside of its scope.

       6.        “Any” means each and every.

       7.        “Commercial health insurance” means any insurance plan or product not

administered by the Government, including, but not limited to, managed Medicaid and managed

Medicare plans. “Commercial population” means the populations covered by such commercial

health insurance plans.

       8.        “Communication” or “communications” means all modes of conveying or

transmitting information, including but not limited to telephone calls, e-mails and all other forms

of electronic communication and electronic messaging, letters, memoranda, conversations,

interviews, meetings, hearings, notices, agreements, and other written, electronic or spoken

language or graphics between two or more persons, however transmitted or stored.

       9.        “Complaint,” as used herein, means the complaint filed in Federal Trade

Commission, et al. v. Thomas Jefferson University, et al., No. 2:20-cv-01113 (E.D. Pa.) and any

amended complaints that may be filed.

       10.       “Concerning,” “related to,” “relating to,” or “regarding” mean analyzing, alluding

to, concerning, considering, commenting on, consulting, comprising, containing, describing,

dealing with, discussing, evidencing, identifying, involving, reporting on, relating to, reflecting,

referring to, regarding, studying, mentioning, or pertaining to, in whole or in part.



                                                  8
          Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 10 of 33




          11.   “Defendants” means Jefferson and/or Einstein.

          12.   “Document” (or “document”) or “Documents” (or “documents’) are defined as

broadly as those terms are construed under Rule 34 of the Federal Rules of Civil Procedure, and

are meant to include, but are not limited to, all tangible and intangible modes of communicating,

conveying or providing any information such as writings, correspondence, communications,

notes, witness statements, transcripts, letters, memoranda, drawings, graphs, charts, photographs,

discs, computer recordings, electronic mail, spreadsheets, data, databases, and any other data

compilations from which information can be obtained, as well as drafts and any non-identical

copies.

          13.   “Einstein” means Albert Einstein Healthcare Network and its predecessors,

divisions, subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers,

employees, agents, and representatives.

          14.   “FTC” means the Federal Trade Commission, its employees, attorneys,

accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on

behalf of or assisting the FTC in connection with the Merger Review, as defined below.

          15.   “Identify” shall mean (a) regarding an individual, the individual’s full name,

present address (or, if unknown, the last known address), telephone number, business address

and telephone number, and place of employment and position; and (b) regarding an entity, the

name under which the entity customarily does business, its address, its telephone number, and, if

known, the identity of the individual believed to have the most knowledge with respect to the

matters in the relevant Request.




                                                   9
       Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 11 of 33




       16.     “Interviewed” or “interviews” refers to any communications, verbal or otherwise,

not specifically identified in deposition transcripts or declarations by or on behalf of the

Plaintiffs with any individual or entity other than Jefferson or Einstein regarding the Proposed

Transaction.

       17.     “Investigation” means the FTC’s investigation into the Transaction.

       18.     “Jefferson” means Thomas Jefferson University, and its predecessors, divisions,

subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers, employees,

agents, and representatives.

       19.     “Litigation” means the case Federal Trade Commission, et al. v. Thomas

Jefferson University, et al., No. 2:20-cv-01113 (E.D. Pa.).

       20.     “Merger Review” means the FTC’s and AG’s investigative review of the

Proposed Transaction, FTC File No. 181-0128, including but not limited to, this Litigation and

the Administrative Proceeding.

       21.     “Person” (or “person”) means any natural person, corporation, association,

organization, firm, company, partnership, joint venture, trust, estate, or other legal or

governmental entity, whether state or federal, whether or not possessing a separate juristic

existence.

       22.     “Greater Philadelphia Area,” as used herein, means the following counties in

Pennsylvania: Philadelphia, Bucks, Chester, Delaware, and Montgomery; and the following

counties in New Jersey: Burlington, Camden, Gloucester, and Mercer.

       23.     “Plaintiffs” (or “plaintiffs”) means the Federal Trade Commission and the

Commonwealth of Pennsylvania.




                                                  10
        Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 12 of 33




        24.     “Price” means any price, charge, contracted rate, or cost to insurers, health plans,

patients, or other customers.

        25.     “Proposed Transaction” (or “Transaction”), as used herein, means the merger of

Jefferson and Einstein pursuant to the System Integration Agreement entered on September 14,

2018 as described in the Complaint.

        26.     “Third Party” (or “third party”) means any person or entity other than the FTC,

the Commonwealth of Pennsylvania, Jefferson, or Einstein.

        27.     “You” (or “you”) or “Yours” (or “yours”) means Tandigm Health, LLC, its

domestic and foreign parents (including but not limited to Independence Health Group, Inc.),

predecessors, divisions, subsidiaries, affiliates, partnerships, and joint ventures, including all

healthcare facilities (e.g., hospitals, outpatient facilities, clinics, etc.), its employees, attorneys,

accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on

behalf of or assisting Tandigm Health in its involvement with the FTC’s Investigation or the

Litigation.




                                                    11
       Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 13 of 33




                                   DOCUMENT REQUESTS

       1.      A copy of each organizational chart and personnel directory for Tandigm Health,

LLC in effect since January 1, 2018.

       2.      All documents and communications relating to the Proposed Transaction, the

Merger Review, the Administrative Proceeding, or this Litigation, including but not limited to,

Your communications with Plaintiffs, the potential effect of the Transaction on Your business or

the business of any other healthcare provider, and/or any efforts by You to oppose, prevent,

delay, or terminate the Proposed Transaction.

       3.      Documents and data sufficient to identify each physician or physician group that

participates in Your network and each location where You currently offer or have offered

physician services in the Greater Philadelphia Area, including the name and address of the

physician practice, the number of physicians by medical specialty, and the date the office

opened, if opened in 2015 or later.

       4.      Documents and communications relating to the formation, strategy, and

development of Your network in the Greater Philadelphia Area, including but not limited to,

documents and communications reflecting Your pricing and negotiation strategies with

physicians and/or physician groups, documents discussing or analyzing the desirability and

attractiveness of such providers for inclusion in Your network, documents discussing the extent

to which certain providers and/or physician groups are competitors or substitutes, documents

reflecting or discussing the cost or quality of healthcare providers and/or physician groups, and

documents and communications reflecting Your rationale for including or excluding any

healthcare provider and/or physician group from Your network in the Greater Philadelphia Area.

       5.      Documents and data sufficient to show the service areas in which You draw

patients in the Greater Philadelphia Area, including the zip codes that comprise each of Your

                                                12
       Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 14 of 33




service areas and the market shares of providers with whom Your compete within Your service

area(s).

           6.    Documents and data sufficient to identify each provider location to which You

refer patients for inpatient general acute care services, outpatient services, or Acute Rehab

Services in the Greater Philadelphia Area.

           7.    Documents sufficient to show Your physicians’ referral patterns in the Greater

Philadelphia Area for inpatient general acute care services, outpatient services, or Acute Rehab

Services, including any analyses of trends in or the expected future of how these referral patterns

may change.

           8.    All documents, including internal business plans, board/management

presentations, consultant reports, or capital plans discussing or analyzing Your plans to provide,

develop, expand, or reduce the services You offer patients in the Greater Philadelphia Area.

           9.    Documents sufficient to show Your future plans to add a new physician or

physician group or expand Your network of physicians in Montgomery County or Philadelphia

County, including but not limited to, the address of the practice (if known), the expected number

of physicians by specialty, and the projected opening date.

           10.   All strategic and business planning documents, marketing plans, advertising,

market studies, forecasts, surveys, consultant reports, or other strategic documents that discuss,

analyze or describe competition, competitors, or market share for inpatient general acute care

services, outpatient services, or Acute Rehab Services in the Greater Philadelphia Area.

           11.   All documents discussing competition between You and any Jefferson facility or

Jefferson physicians and between You and any Einstein facility or Einstein physicians.




                                                 13
       Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 15 of 33




       12.     Documents discussing the financial condition of hospitals in the Greater

Philadelphia Area, including the impact of that financial condition on the prices paid to the

hospital, on the quality of services provided at the hospital, on Medicare and/or Medicaid patient

populations, and on the hospital’s likelihood of insolvency.

       13.     Documents and data sufficient to identify each commercial, Managed Medicaid,

and Managed Medicare product in which You participate in the Greater Philadelphia Area,

including the providers who are in each product and the prices that such healthcare providers are

paid pursuant to such products.

       14.     Documents sufficient to show any agreements, joint ventures, partnerships, or

other affiliations that You have with any hospital or health system in the Greater Philadelphia

Area, including the terms and scope of the affiliation and any incentives or disincentives

provided pursuant to that affiliation.

       15.     Documents sufficient to show the incentives and disincentives You provide to

Your physicians to refer patients to certain healthcare facilities in the Greater Philadelphia Area

for care, including by way of example shared savings programs or value-based arrangements.

This Request includes but is not limited to identifying the criteria You use in establishing those

incentives or disincentives and identifying for which facilities a referring provider would or

would not receive an incentive or disincentive.

       16.     Documents sufficient to show the incentives and disincentives You provide to

hospitals, health systems, or other healthcare providers to refer patients to certain healthcare

facilities or providers in the Greater Philadelphia Area for care, including by way of example

shared savings programs or value-based arrangements. This Request includes identifying the




                                                  14
       Case 2:20-cv-01113-GJP Document 78-3 Filed 06/05/20 Page 16 of 33




criteria You use in establishing those incentives or disincentives and identifying for which

facilities a referring provider would or would not receive an incentive or disincentive.

       17.     All documents and communications discussing the incentives or disincentives

You provide to Your physicians or to other hospitals, health systems, or other healthcare

providers to refer patients to healthcare facilities other than those owned by Jefferson in the

Greater Philadelphia Area.

       18.     Documents and data sufficient to identify any preferred providers to which You

refer patients in the Greater Philadelphia Area.

       19.     Documents and data sufficient to identify Your physicians or providers that have

been designated as preferred providers by other hospitals, health systems, or other healthcare

providers in the Greater Philadelphia Area.




                                                   15
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 117ofof1733




                  IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF PENNSYLVANIA



 FEDERAL TRADE COMMISSION

                  and
                                                               No. 2:20-cv-01113-GJP
 COMMONWEALTH OF
 PENNSYLVANIA


                               Plaintiffs,

                  v.


 THOMAS JEFFERSON UNIVERSITY

                  and

 ALBERT EINSTEIN HEALTHCARE
 NETWORK


                               Defendants.


                            STIPULATED PROTECTIVE ORDER

       Plaintiffs Federal Trade Commission (“FTC” or “Commission”) and the Commonwealth

of Pennsylvania (collectively with the FTC, “Plaintiffs”) and Defendants Thomas Jefferson

University and Albert Einstein Healthcare Network (collectively, “Defendants”), by and through

their respective counsel, have stipulated, pursuant to Federal Rule of Civil Procedure 26(c), to the

terms of this Protective Order. Discovery in this action may yield documents and information of

a sensitive and confidential nature, including business, commercial, financial, and trade secret

information of Defendants or third parties. The Court finds that good cause exists for entry of a

                                                 1
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 218ofof1733




protective order in this Litigation to prevent unauthorized disclosure and use of such sensitive and

confidential information during and after the course of the Litigation. IT IS THEREFORE

ORDERED THAT for the purpose of protecting the interests of the parties and third parties in

the above-captioned matter against improper use and disclosure of Confidential Information or

Highly Confidential Information (together, “Protected Information”) produced in connection with

this matter, this Protective Order (“Protective Order”) shall govern the handling of all Protected

Information as hereafter defined.

1.             As used in this Order, “Confidential Information” shall refer to any document or

other information that contains (i) information prohibited from disclosure by statute;

(ii) research, development, technical, commercial, or financial information that the party has

maintained as confidential; (iii) medical information concerning any individual; or (iv) sensitive

personal information, including, but not be limited to, an individual s Social Security number,

taxpayer identification number, financial information, credit card or debit card number, driver s

license number, state-issued identification number, passport number, date of birth (other than

year), and any sensitive health information identifiable by individual, such as an individual s

medical records.

2.             As used in this Order, “Highly Confidential Information” shall refer to any

document or other information that contains (i) specific cost, rates, reimbursements, pricing, sales,

revenue, reimbursement plans, or margin information relating to the producing party or a customer

of the producing party; (ii) specific plans for capacity expansion or reduction; (iii) information that

reveals trade secrets; (iv) specific payor contracts; (v) specific payor claims data; (vi) specific

marketing and advertising data or plans that identify specific competitors or customers; or (vii)

proprietary strategies or policies related to competition that have been kept confidential by the



                                                   2
        Case
         Case2:20-cv-01113-GJP
               2:20-cv-01113-GJP Document
                                  Document78-3
                                           55 Filed
                                               Filed 04/17/20
                                                     06/05/20 Page
                                                              Page 319ofof1733




producing party, the disclosure of which poses a substantial risk of causing significant competitive

injury to current or future commercial or financial interests of the producing party, or a party to the

litigation.

3.             The parties, in conducting discovery from third parties, shall provide to each third

party a copy of this Order. Nothing in this Order shall be construed as limiting any rights of a

third party from seeking other or further relief from this Court regarding the disclosure of

Protected Information.

4.             The parties and any third parties, in complying with informal discovery requests,

disclosure requirements, or discovery demands in this proceeding may designate any responsive

document or portion thereof as Confidential or Highly Confidential, including documents obtained

by them from third parties pursuant to discovery or as otherwise obtained.

5.             A designation of Confidential or Highly Confidential shall constitute a

representation in good faith, after determination that the material is not reasonably believed to be

already in the public domain, that counsel believes the material so designated constitutes

Confidential Information, as defined in Paragraph 1 of this Order, or Highly Confidential, as

defined in Paragraph 2 of this Order.

6.             Material may be designated as Confidential or Highly Confidential by placing on

or affixing the words “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” or any other similar notice, on the

document and on all copies in a manner that will not interfere with the legibility of the document.

As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries, or

descriptions that contain the Confidential Information or Highly Confidential Information.

Confidential Information or Highly Confidential Information contained in electronic data or



                                                   3
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 420ofof1733




documents may also be designated as confidential by placing the designation “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER,” or any other similar notice, on the face of the CD or DVD or other

medium on which the document is produced. The marking “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” shall be applied prior to or at the time the documents are produced or disclosed.

7.             Any documents produced prior to the Court s entry of this Order, including all

documents produced during Plaintiffs investigations (the “Investigations”) that preceded this

litigation, shall be considered Highly Confidential Information for a period of twenty-one days

from the date of entry of this Order. If a producing party wishes to maintain the designation of

a document as Highly Confidential, it shall notify the parties in this matter within twenty-one

days of entry of this Order. In light of the declared public health emergency resulting from the

COVID-19 outbreak, producing parties may request reasonable extensions to this twenty-one day

period in order to review prior productions. After twenty-one days of entry of this Order and any

extension, any document produced prior to the Court s entry of this Order—including any

document    produced     during   the    Investigations—that   is   not   designated    HIGHLY

CONFIDENTIAL         –   SUBJECT        TO   PROTECTIVE        ORDER      shall   be   treated   as

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER. The identity of a third party

submitting such Protected Information shall also be treated as Confidential Information for the

purposes of this Order where the submitter has requested such confidential treatment.

8.             Deposition testimony is protected by this Order only if designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” on the record at the time the testimony is taken.



                                                4
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 521ofof1733




Deposition testimony so designated shall be treated as Confidential Information or Highly

Confidential Information protected by this Order until ten days after delivery of the transcript by

the court reporter to any party or the witness. Within ten days after delivery of the transcript, a

designating party may serve a Notice of Designation to all parties of record identifying the

specific portions of the transcript that are designated Confidential Information or Highly

Confidential Information, and thereafter those portions identified in the Notice of Designation

shall be protected under the terms of this Order. The failure to serve a timely Notice of

Designation waives any designation of deposition testimony as Confidential Information or

Highly Confidential Information that was made on the record of the deposition, unless otherwise

ordered by the Court.

9.             Confidential Information or Highly Confidential Information shall not be used or

disclosed by the parties, counsel for the parties, or by any other persons identified in Paragraphs

10 and 11 for any purpose whatsoever other than in this litigation.

10.            Confidential Information shall be disclosed only to: (a) the Court presiding over

this proceeding and its personnel; (b) the Plaintiffs, Plaintiffs employees, and personnel who

have responsibility for this action; (c) judges and other court personnel of any court having

jurisdiction of any appellate proceeding involving this matter; (d) counsel for the parties and

employees of counsel who have responsibility for this action; (e) employees of a party, but only

to the extent counsel determines in good faith that the employee s assistance is reasonably

necessary to the conduct of this litigation and only after such persons have completed the

certification contained in Attachment A, Acknowledgment and Agreement to Be Bound and the

party has provided advance written notice (including the name and position of the employee(s)

seeking access) to the opposing party and the producing party, via electronic mail/PDF, or hand



                                                 5
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 622ofof1733




delivery, at least seven business days prior to disclosure, except that if the producing party has

within that time objected in writing to such disclosure; the producing party as the designating

party and the receiving party as the challenging party shall follow the dispute resolution process

set forth in Paragraph 18(b) and the challenging party shall provide a copy of the producing

party s objection and any letters to the Court to Plaintiffs and Defendants; (f) testifying or

consulting experts retained by the parties or counsel for the parties to assist in the preparation or

hearing of this proceeding, including employees of the firm with which the expert or consultant

is associated or independent contractors who are necessary to assist the expert s work, provided

that they are not employees of a Defendant and have completed the certification contained in

Attachment A, Acknowledgement and Agreement to Be Bound; (g) court reporters and recorders

engaged for depositions; (h) contractors hired for the limited purpose of making copies of

documents or organizing or processing documents, including outside vendors hired to process

electronically stored documents; (i) any witness or deponent who authored or received the

information in question, or otherwise would have had access to the information in question in the

ordinary course of business; and (j) other persons only by written consent of the producing party

or upon order of the Court and on such conditions as may be agreed or ordered.

11.            Highly Confidential Information shall be disclosed only to: (a) the Court presiding

over this proceeding and its personnel; (b) the Plaintiffs, Plaintiffs employees, and personnel

with responsibility for this action; (c) judges and other court personnel of any court having

jurisdiction of any appellate proceeding involving this matter; (d) outside counsel of record for

the parties and employees of outside counsel who have responsibility for the action, provided

they are not employees of a Defendant; (e) testifying or consulting experts retained by the parties

or counsel for the parties to assist in the preparation or hearing of this proceeding, including



                                                  6
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 723ofof1733




employees of the firm with which the expert or consultant is associated or independent

contractors who are necessary to assist the expert s work, provided that they are not employees

of a Defendant and have completed the certification contained in Attachment A,

Acknowledgement and Agreement to Be Bound; (f) court reporters and recorders engaged for

depositions; (g) contractors hired for the limited purpose of making copies of documents or

organizing or processing documents, including outside vendors hired to process electronically

stored documents; (h) any witness or deponent who may have authored or received the

information in question, or otherwise would have had access to the Confidential Information or

Highly Confidential Information in question in the ordinary course of business; and (i) other

persons only by written consent of the producing party or upon order of the Court and on such

conditions as may be agreed or ordered.

12.            Disclosure of Protected Information to any person described in Paragraphs 10 and

11 of this Order shall be only for the purposes of this proceeding and the related FTC

administrative proceeding, and any appeals of either proceeding, and for no other purpose

whatsoever, provided, however, that the Commission may, subject to taking appropriate steps to

preserve the confidentiality of such material, use or disclose Protected Information as provided

by its Rules of Practice; Sections 6(f) and 21 of the Federal Trade Commission Act; or any other

legal obligation imposed upon the Commission.

13.            Notwithstanding any provision in Paragraphs 8, 9, 10, or 12, this Order shall not

prevent or restrict outside counsel for any Defendant from providing advice to their clients, and

in the course of providing such advice, relying generally on counsel s examination of documents

designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.” Such advice, however, cannot



                                                7
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 824ofof1733




include the disclosure of specific information that has been designated as Confidential

Information or Highly Confidential Information.

14.            The protections conferred by this Order do not cover any information that through

written documentation can objectively be shown is in the public domain at the time of disclosure

as a result of publication not involving a violation of this Order.

15.            Counsel for the parties shall make reasonable efforts to prevent unauthorized or

inadvertent disclosure of Confidential Information or Highly Confidential Information. Counsel

shall maintain copies of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case. If any party becomes aware of

the unauthorized disclosure of Confidential Information or Highly Confidential Information, the

party must notify the designating party in writing as soon as practicable.

16.            An inadvertent failure to designate a document as Confidential Information or

Highly Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of deposition

testimony as required by this Order, even if inadvertent, waives any protection for deposition

testimony. If a party timely designates a document as Confidential Information or Highly

Confidential Information after the document was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to assure that the document is

treated in accordance with the provisions of this Order. No party shall be found to have violated

this Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Information or Highly Confidential Information.

17.            This Order does not authorize the filing of any document under seal. Any party

wishing to file a document designated as Confidential Information or Highly Confidential



                                                  8
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed 04/17/20
                                                    06/05/20 Page
                                                             Page 925ofof1733




Information in connection with a motion, brief, or other submissions to the Court must comply

with LCvR 5.1.2.7 and LCvR 7.1 and this Court s policies and procedures. To the extent that a

document filed or to be filed under seal or identified on any parties final pre-hearing exhibit list

was originally submitted by a third party, the party including the materials in its papers or final

exhibit list shall immediately notify the submitter of such inclusion within one day of such filing.

18.            The designation of any material or document or specific redaction within a

document as Confidential Information or Highly Confidential Information is subject to challenge

by any party at any time. The following procedure shall apply to any such challenge:

               a.      Meet and Confer. A party challenging the designation of Confidential

Information or Highly Confidential Information must do so in good faith and must begin the

process by conferring with counsel for the designating party. In conferring, the challenging party

must identify the material that the challenging party believes was not properly designated and must

give the designating party an opportunity to review the designated material, to reconsider the

designation, and, if no change in designation is offered, to explain the basis for the designation.

The designating party must respond to the challenge within three business days and, if it makes no

change in designation, must identify and explain specifically and in writing how the designated

material satisfies the definition of either Confidential Information or Highly Confidential

Information as set forth in Paragraphs 1 and 2 of this Order.

               b.      Judicial Intervention. If the parties cannot resolve a challenge without court

intervention, the disputing parties shall jointly submit a letter to the Court requesting the

scheduling of a telephonic conference addressing those disputes that require judicial attention. All

parties must cooperate in bringing protective order disputes before the Court, even if a party is a

non-challenging party. The challenging party, however, bears the responsibility of preparing and



                                                  9
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document78-3
                                         55 Filed
                                             Filed04/17/20
                                                   06/05/20 Page
                                                             Page10
                                                                  26ofof17
                                                                         33




filing the joint letter with the Court. The burden of persuasion in any such challenge proceeding

shall be on the designating party. Until the Court rules on the challenge, all parties shall continue

to treat the material as Confidential Information or Highly Confidential Information under the

terms of this Order.

19.            The Court reserves its inherent power to modify the terms of this agreement and

permit the disclosure of information where the interest of justice so requires.

20.            Nothing in this Order limits a party s use or disclosure of its own documents,

information, or transcripts of testimony designated as Confidential Information or Highly

Confidential Information. Nor does this Order prevent disclosure of Confidential Information or

Highly Confidential Information by any party with the consent of the party that designated the

Confidential or Highly Confidential Information.

21.            In the event that any Confidential Material or Highly Confidential Material is

contained in any pleading, motion, exhibit or other paper filed or to be filed with the Court, the

Court shall be so informed by the Party filing such papers, and such papers shall be filed under

seal pursuant to the Local Rules of Civil Procedure for the Eastern District of Pennsylvania until

such time as the Court orders otherwise or denies permission to file under seal. Any filings

containing Confidential Information or Highly Confidential Information shall be redacted for such

information and the redacted copy filed publicly and the unredacted version filed under seal. The

sealed material shall plainly state on the front page of any bound or stapled document “CONTAINS

CONFIDENTIAL MATERIAL PURSUANT TO PROTECTIVE ORDER – FILED UNDER

SEAL” and shall be filed only in sealed envelopes which shall be endorsed with the appropriate

caption and a statement in the following form: “CONFIDENTIAL – THIS ENVELOPE

CONTAINS DOCUMENTS THAT ARE SUBJECT TO A PROTECTIVE ORDER ENTERED



                                                 10
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document78-3
                                         55 Filed
                                             Filed04/17/20
                                                   06/05/20 Page
                                                             Page11
                                                                  27ofof17
                                                                         33




BY THE COURT IN THIS ACTION. THIS ENVELOPE SHALL NEITHER BE OPENED NOR

THE CONTENTS REVEALED EXCEPT BY ORDER OF THE COURT” or substantively similar

language.

22.            If any party receives a discovery request in any investigation or in any other

proceeding or matter that may require the disclosure of Confidential Information or Highly

Confidential Information produced by another party or third party in this action, the recipient of

the discovery request shall promptly notify the designating party of receipt of such request

immediately, and in no event more than three business days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order. The receiving party must

also immediately inform in writing the party who caused the subpoena or order to issue in the

other investigation, proceeding, or matter that some or all of the material covered by the subpoena

or order is the subject of this Order. In addition, the receiving party must deliver a copy of this

Order to the party in the other action that caused the subpoena to issue. The purpose of imposing

these duties is to alert the interested persons to the existence of this Order and to afford the

designating party in this case an opportunity to try to protect its Confidential Information or

Highly Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and expense of seeking protection in that Court of its

Confidential Information or Highly Confidential Information, and nothing in these provisions

should be construed as authorizing or encouraging the receiving party in this action to disobey a

lawful directive from another court. Nothing herein shall limit the applicability of Rule 4.11(e)

of the Commission s Rules of Practice, 16 C.F.R. § 4.11(e), to discovery requests in another

proceeding that are directed to the Commission. The obligations set forth in this paragraph remain

in force and effect while the party has in its possession, custody, or control, Confidential



                                                11
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document78-3
                                         55 Filed
                                             Filed04/17/20
                                                   06/05/20 Page
                                                             Page12
                                                                  28ofof17
                                                                         33




Information or Highly Confidential Information by the other party to this case.

23.            The provisions of this Protective Order, insofar as they restrict the communication

and use of confidential discovery material, shall, without written permission of the producing party

or further order of the Court, continue to be binding after the conclusion of this proceeding, and

this Court retains jurisdiction over any disputes arising out of this Protective Order.

24.            Within sixty days after dismissal or entry of final judgment not subject to further

appeal, all receiving parties shall return to the producing parties or take all commercially

reasonable steps to destroy all Confidential Information or Highly Confidential Information and

documents marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” under this Order, including copies

as defined in Paragraph 6 of this Order. The foregoing provision shall not apply if the document

has been, without restriction as to disclosure, admitted into evidence at any trial or hearing in this

proceeding or otherwise filed publicly with the Court. Outside Counsel for Defendants and

Counsel for Plaintiffs may retain (1) attorney work product, including an index that refers or relates

to designated Confidential Information or Highly Confidential Information, so long as that work

product does not duplicate verbatim substantial portions of Confidential Information or Highly

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information or Highly Confidential Information

shall continue to be protected under this Order. An attorney may use his or her work product in

subsequent litigation, provided that its use does not disclose or use Confidential Information or

Highly Confidential Information.

25.            This Order shall take effect when entered and shall be binding upon all counsel of

record and their law firms, the parties, and persons made subject to this Order by its terms. Any



                                                  12
        Case
         Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed04/17/20
                                                    06/05/20 Page
                                                              Page13
                                                                   29ofof17
                                                                          33




violation of this Order by a person or entity subject to it will result in the imposition of a fine and/or

sanctions on that person or entity, as deemed appropriate by the Court.



 Dated: April 17, 2020                                Respectfully Submitted,


 /s/ Mark D. Seidman                                     /s/ Paul H. Saint-Antoine
 Mark D. Seidman                                         Paul H. Saint-Antoine (ID# 56224)
 Charles Dickinson                                       John S. Yi (ID# 318979)
 James Weingarten                                        FAEGRE DRINKER BIDDLE & REATH
 FEDERAL TRADE COMMISSION                                LLP
 Bureau of Competition                                   One Logan Square, Suite 2000
 600 Pennsylvania Avenue, NW                             Philadelphia, PA 19103
 Washington, D.C. 20580                                  Telephone: 215-988-2700
 (202) 326-3296                                          Facsimile: 215-988-2757
 mseidman@ftc.gov                                        paul.saint-antoine@faegredrinker.com
                                                         john.yi@faegredrinker.com
 Attorneys for Plaintiff Federal Trade
 Commission                                              Kenneth M. Vorrasi (admitted pro hac vice)
                                                         John L. Roach, IV (admitted pro hac vice)
 /s/ Tracy Wertz                                         Jonathan H. Todt (admitted pro hac vice)
 TRACY WERTZ, PA 69164                                   Alison M. Agnew (admitted pro hac vice)
 JENNIFER THOMSON, PA 89360                              FAEGRE DRINKER BIDDLE & REATH
 ABIGAIL WOOD, PA 325273                                 LLP
 OFFICE OF THE ATTORNEY GENERAL                          1500 K Street, NW, Suite 1100
 COMMONWEALTH OF PENNSYLVANIA                            Washington, DC 20005
 Strawberry Square                                       Telephone: 202-842-8800
 Harrisburg, PA 17120                                    Facsimile: 202-842-8465
 (717) 787-4530                                          kenneth.vorrasi@faegredrinker.com
 twertz@attorneygeneral.gov                              lee.roach@faegredrinker.com
                                                         jonathan.todt@faegredrinker.com
 Attorneys for Plaintiff Commonwealth of                 alison.agnew@faegredrinker.com
 Pennsylvania



                                                         Daniel J. Delaney (admitted pro hac vice)
                                                         FAEGRE DRINKER BIDDLE & REATH
                                                         LLP
                                                         191 N. Wacker Drive, Suite 3700
                                                         Chicago, IL 60606
                                                         Telephone: 312-569-1000



                                                    13
Case
 Case2:20-cv-01113-GJP
      2:20-cv-01113-GJP Document
                         Document78-3
                                  55 Filed
                                      Filed04/17/20
                                            06/05/20 Page
                                                      Page14
                                                           30ofof17
                                                                  33




                                     Facsimile: 312-569-3000
                                     daniel.delaney@faegredrinker.com

                                  Counsel for Defendant Thomas Jefferson
                                  University

                                     /s/ Virginia A. Gibson
                                     Virginia A. Gibson (ID#32520)
                                     Stephen A. Loney, Jr. (ID#202535)
                                     Garima Halhorta (ID#327158)
                                     Alexander Bowerman (ID#321990)
                                     HOGAN LOVELLS US LLP
                                     1735 Market Street, Floor 23
                                     Philadelphia, PA 19103
                                     Telephone: 267-675-4600
                                     Facsimile: 267-675-4601
                                     virginia.gibson@hoganlovells.com
                                     stephen.loney@hoganlovells.com

                                     Robert F. Leibenluft (admitted pro hac vice)
                                     Leigh L. Oliver (admitted pro hac vice)
                                     Justin W. Bernick (admitted pro hac vice)
                                     Kimberly D. Rancour (admitted pro hac
                                     vice)
                                     Kathleen K. Hughes (admitted pro hac vice)
                                     HOGAN LOVELLS US LLP
                                     555 Thirteenth Street, NW
                                     Washington, D.C. 20004
                                     Telephone: 202-637-5600
                                     Facsimile: 202-637-5910
                                     robert.leibenluft@hoganlovells.com
                                     leigh.oliver@hoganlovells.com
                                     justin.bernick@hoganlovells.com
                                     kimberly.rancour@hoganlovells.com
                                     kathleen.hughes@hoganlovells.com

                                  Counsel for Defendant Albert Einstein
                                  Healthcare Network




                                14
     Case
      Case2:20-cv-01113-GJP
           2:20-cv-01113-GJP Document
                              Document78-3
                                       55 Filed
                                           Filed04/17/20
                                                 06/05/20 Page
                                                           Page15
                                                                31ofof17
                                                                       33



         4/17/20
Dated: ______________________       IT IS SO ORDERED.



                                     /s/ Gerald J. Pappert
                                    ___________________________
                                    Gerald J. Pappert
                                    United States District Judge




                                     15
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document78-3
                                         55 Filed
                                             Filed04/17/20
                                                   06/05/20 Page
                                                             Page16
                                                                  32ofof17
                                                                         33




                                        ATTACHMENT A

                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF PENNSYLVANIA



 FEDERAL TRADE COMMISSION

                  and
                                                                No. 2:20-cv-01113-GJP
 COMMONWEALTH OF
 PENNSYLVANIA


                                Plaintiffs,

                  v.


 THOMAS JEFFERSON UNIVERSITY

                  and

 ALBERT EINSTEIN HEALTHCARE
 NETWORK


                                Defendants.


                                   ACKNOWLEDGMENT
                                         AND
                                 AGREEMENT TO BE BOUND


       The undersigned hereby acknowledges that he/she has read the Protective Order

Governing Confidential Information dated April __, 2020 (ECF No. __) in the above-captioned

action and attached hereto (the “Protective Order”), understands the terms the Protective Order,

and agrees to be bound by the terms of the Protective Order. The undersigned submits to the

jurisdiction of the United States District Court for the Eastern District of Pennsylvania in matters


                                                  1
        Case
         Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document78-3
                                          55 Filed
                                              Filed04/17/20
                                                    06/05/20 Page
                                                              Page17
                                                                   33ofof17
                                                                          33




relating to the Protective Order and understands that the terms of the Protective Order obligate

him/her to use materials designated as Confidential Information or Highly Confidential

Information in accordance with the Protective Order solely for the purposes of the above-

captioned action and not to disclose any such Confidential Information or Highly Confidential

Information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.



Name:


Job Title:

Employer:

Business
Address:

Date:
                                     Signature




                                                 2
